Citation Nr: 0318959	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from treatment rendered 
during a VA hospitalization in May 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from January 1947 to June 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a cerebrovascular accident with left-sided paresis 
and vision and memory loss due to treatment during a VA 
hospitalization in May 1994.  

In May 1999, the veteran and his spouse gave sworn testimony 
before the undersigned at a hearing conducted at the RO.  A 
transcript of that hearing is of record.  In July 1999, the 
Board remanded this case to the RO for additional 
development.  Following the requested development, the RO 
continued its denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was received in December 
1995 and continuously prosecuted thereafter.  

3.  The veteran was hospitalized at a VA medical center from 
May 9 to May 18, 1994, for treatment of a right ophthalmic 
artery occlusion.  

4.  The veteran sustained a right thalamic lacunar infarct 
secondary to an embolism caused by angiography performed on 
May 13, 1994.  

5.  The embolism and resulting right thalamic lacunar infarct 
was not a necessary consequence of the angiography.  

6.  The veteran does not have right eye blindness as a 
consequence of the treatment rendered during his 
hospitalization by VA in May 1994.  


CONCLUSIONS OF LAW

1.  VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right thalamic lacunar 
infarct due to VA medical treatment are warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).  

2.  VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness due to VA medical 
treatment are not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the veteran was hospitalized at a VA 
medical center from May 9 to May 18, 1994, for complaint of 
complete blindness in the right eye.  According to the 
hospital summary, the veteran went to bed on May 8, 1994, 
feeling fine but awoke during the night with complete 
blindness in the right eye.  He had no improvement in the eye 
in the subsequent 48 hours and had had no associated symptoms 
of nausea or vomiting, vertigo, headache, hemisensory or 
hemibody weakness, or dysarthria.  He had had no previous 
symptoms, although he reported a history of bilateral 
scintillating scatoma.  A physical examination on admission 
was reported to be entirely within normal limits, except for 
complete blindness of the right eye with evidence of an 
afferent papillary defect and a skin rash over the abdomen.  
Magnetic resonance imaging (MRI) of the brain on May 11, 
1994, resulted in an impression of no evidence of a cerebral 
infarct.  On May 13, 1994, the veteran underwent angiography, 
and imaging showed evidence of atherosclerotic disease 
involving the left pericallosal artery.  When the right 
brachiocephalic artery was catheterized, the veteran 
complained of numbness of the left side of his face and arm.  
There were no motor deficits.  A single injection was made in 
the anterior-posterior, but no definite evidence of stenosis 
involving the proximal aspect of the right internal carotid 
artery was seen, although the projection was limited.  The 
study was terminated secondary to the persistence of 
complaints of numbness involving the left face and arm.  The 
veteran was conscious and alert and oriented during the 
procedure.  The neurology service was consulted, and it was 
felt that the veteran had had a mild embolic event leading to 
a sensory deficit.  

A CT scan of the head on May 13, 1994, following angiography, 
showed asymmetry of the sylvian fissures on the right, which 
was felt could represent an early infarction.  An MRI of the 
brain on May 16, 1994, showed a new infarct in the right 
thalamus, right subthalamic region.  There was no evidence of 
carotid stenosis or occlusion of the right middle cerebral 
artery.  

The pertinent diagnoses on discharge from the hospital were 
hypercholesterolemia, hypertension, right ophthalmic artery 
occlusion possibly due to an embolism from aortic 
atheromatous plaque, and right thalamic lacunar infarct 
secondary to an embolism during angiography.  

The record shows that the veteran continued to have residuals 
of the right hemisphere thalamic infarction, which were 
documented on VA examination in October 1999.  It was also 
noted that the veteran had no light perception in the right 
eye.  In October 2002, a VA examiner reviewed the record and 
rendered an opinion that it was at least as likely as not 
that the veteran's right thalamic stroke was caused by or 
happened during the angiographic procedure performed in May 
1994.  

The record shows that the veteran's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 was received in December 1995 and continuously 
prosecuted thereafter.  The previous December, the United 
States Supreme Court in Brown v. Gardner, 513 U.S. 115, 115 
S. Ct. 552 (1994), affirmed a decision of the United States 
Court of Appeals for Veterans Claims (then known as the 
United States Court of Veterans Appeals) that had invalidated 
the provisions of 38 C.F.R. § 3.358(c)(3) as in violation of 
the statutory rights granted to veterans by Congress under 
38 U.S.C.A. § 1151.  The Supreme Court held that VA was not 
authorized by 38 U.S.C.A. § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that § 3.358(c), which had required a 
showing of fault or unforeseeable accident on the part of VA 
in order to receive compensation under the statute, was 
inconsistent with the plain language of the statute and that 
no fault requirement was implicit in the statute.  

In response to the Supreme Court's decision, VA amended 
38 C.F.R. § 3.358 to conform to the Gardner decision, 
initially by an interim final rule promulgated in March 1995, 
which was made effective from November 25, 1991, the date of 
the Court of Veterans Appeals decision that had invalidated 
former § 3.385(c).  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
That rule, with some minor changes not material to this case, 
was adopted as a final rule in May 1996, effective July 22, 
1996.  61 Fed. Reg. 25,787 (May 23, 1996).  The rule 
essentially deleted the requirement that VA be at fault or 
that an accident occur in order for compensation benefits to 
be payable under 38 U.S.C.A. § 1151.  The VA General Counsel 
in a precedent opinion issued in March 1994 held that 
decisions of the Court of Veterans Appeals invalidating VA 
regulations do not have retroactive effect in relation to 
prior finally adjudicated claims but should be given 
retroactive effect as they relate to claims still open on 
direct review.  VAOPGCPREC 9-94.  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

In this case, however, the law at the time that the Supreme 
Court upheld the invalidation of section 3.358 was the 
statute, that is, section 1151 of title 38, United States 
Code, as it existed at the time Brown v. Gardner was decided.  
The changes to the regulation were made merely to conform to 
the Supreme Court's decision, and, indeed, were made 
effective from November 25, 1991.  Thus, when the veteran 
filed his claim, the requirement of 38 C.F.R. § 3.358 that 
indicated fault or unforeseeable accident be shown in order 
to recover under section 1151 was not applicable.  The 
version of § 3.385(c) contained in the interim final rule was 
the applicable law.  In response to the Supreme Court's 
decision, however, Congress amended section 1151 to 
incorporate the previous negligence standard into the statute 
itself.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2874, 
2926 (1996).  The amendment to section 1151 became effective 
on October 1, 1997.  All claims for benefits under 
38 U.S.C.A. § 1151 filed before that date must be adjudicated 
under the provisions of section 1151 as they existed prior to 
October 1, 1997.  VAOPGCPREC 40-97.  In any case, the "no 
fault" version of section 1151 is clearly more favorable to 
the veteran in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  

However, under the provisions of 38 C.F.R. § 3.358 applicable 
in this case, it still must be shown that additional 
disability exists and that such additional disability was 
actually acquired as a result of VA treatment or examination.  
It must be shown that the additional disability is actually 
the result of such disease or injury and not merely 
coincidental with it.  38 C.F.R. § 3.358(b),(c).  

The Supreme Court noted that VA was not liable for the 
necessary consequences of treatment to which a veteran 
consented; for example, a veteran would not be entitled to 
compensation for the amputation of a gangrenous limb to which 
he had consented.  Brown v. Gardner, 115 S. Ct. at 556, n.3.  
Thus, compensation under 38 U.S.C.A. § 1151 is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of veteran.  38 U.S.C.A. § 
3.358(c)(3) (1996).  However, "necessary consequences" are 
those that are certain to result from, or were intended to 
result from the examination or medical or surgical treatment 
administered.  Id.  This definition of "necessary 
consequences" was also contained in a memorandum to the 
Secretary from the Office of Legal Counsel, U. S. Department 
of Justice, dated in January 1995, that interpreted the 
ramifications of footnote 3 of Brown v. Gardner cited above.  
The Justice Department memorandum concluded that the footnote 
was most accurately read - 

as excluding from coverage under § 1151 
only those injuries that are the certain, 
or perhaps the very nearly certain, 
result of proper medical treatment.  This 
reading is supported significantly by the 
fact that a broader exclusion, 
essentially incorporating an assumption 
of risk defense, would be difficult to 
reconcile with the Gardner Court's 
rejection of the government's argument 
that no compensation is authorized for 
the foreseeable results of careful 
treatment.  

The evidence makes clear that the veteran sustained a right 
thalamic stroke during the May 1994 angiogram.  It is 
undisputed that the veteran has permanent residuals - 
additional disability - as a consequence of the stroke.  It 
is possible that the stroke was merely coincidental with the 
procedure and not caused by it, and the October 2002 opinion 
of the VA examiner is somewhat equivocal on this point.  
However, the veteran is entitled to the benefit of the doubt 
on this material issue.  See 38 U.S.C.A. § 5107(b).  

Finally, the RO seems to have denied the claim partly because 
the veteran consented to the procedure and the right thalamic 
stroke was felt to be a known consequence of such procedures.  
From an article on angiogram and angioplasty taken from the 
Internet, the RO noted that an embolism causing tissue damage 
occurred in 0.5 percent of all cases after an angiogram was 
performed.  However, as suggested above, a 0.5 percent chance 
of such an event is hardly a "necessary consequence" of 
angiography.  It simply cannot be said, on this evidence, 
that a right thalamic stroke was "certain to result from" 
the treatment administered.  38 C.F.R. § 3.385(c)(3) (1996).  
It follows that the claim for compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a right thalamic stroke 
sustained during treatment at a VA hospital in May 1994 must 
be granted.  

However, it is equally clear that the loss of vision in the 
right eye is not compensable under the provisions of section 
1151.  Both the treatment records and the opinion of the VA 
examiner in October 2002 show that the complete loss of 
vision in the right eye was not acquired as a consequence of 
VA treatment.  As noted above, sudden and complete loss of 
vision in the right eye was the veteran's presenting symptom 
when he was hospitalized by VA in May 1994.  The discharge 
summary shows that the loss of vision was due to a right 
ophthalmic artery occlusion that was possibly due to an 
embolism from aortic atheromatous plaque.  In any case, the 
treating physicians did not attribute the loss of vision to 
the angiography or other treatment performed during 
hospitalization.  

Moreover, the VA examiner in October 2002 was of the opinion, 
after reviewing the record, that the right eye blindness was 
attributable to an entirely separate event from the 
angiography that resulted in the right thalamic stroke.  The 
examiner stated that the veteran's ophthalmic artery 
occlusion was embolic in nature and that the most common 
cause for an embolic ophthalmic artery or retinal artery 
occlusion is an embolic source from either the heart or the 
carotid artery in the neck.  He said that the only way that 
the ophthalmic artery occlusion could have been one and the 
same with the right hemisphere stroke was if the veteran had 
"presented as a stroke in evolution."  By this, the 
examiner meant that a clot was forming in the internal 
carotid artery that progressed to the point that it occluded 
the ophthalmic artery, continued to progress to the point 
that it occluded a perforating branch of the middle cerebral 
artery (MCA), "but somehow spared the cerebral cortex of the 
anterior middle cerebral arteries."  The examiner said that 
it was "much more likely" that an embolism occurred either 
from plaque in the veteran's internal carotid artery of the 
neck or his heart that resulted in blindness in the right eye 
and that, as indicated, the right thalamic stroke was an 
entirely separate event.  As is clear from the evidence, any 
such embolic event would have had to have preceded admission 
to the VA facility.  

From the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for right eye blindness due to VA medical treatment in May 
1994.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right thalamic lacunar 
infarct due to VA medical treatment in May 1994 is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness due to VA medical 
treatment in May 1994 is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

